DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 08 December 2020.  In view of this communication and the amendment concurrently filed: claims 1-10 and 12-21 were previously pending; claims 3, 5-6, 9, and 11-20 were cancelled and claims 22-26 were added by the amendment; and thus, claims 1-2, 4, 7-8, 10, and 21-26 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 08 December 2020, have been fully considered and are persuasive.
The Applicant’s first argument (page 11, lines 14-17 of the Remarks) states that a certified copy of the missing priority document has been filed as of 09 October 2020.  Said document has been received, and all priority documents are in order.
The Applicant’s second argument (page 11, line 18 to page 12, line 2 of the Remarks) states that the title has been amended to be more indicative of the claimed invention.  The new title is acceptable and the previous ground of objection thereof has been withdrawn.
The Applicant’s third argument (page 12, lines 3-17 of the Remarks) states that the cancellation of claims 3 and 15 warrants the withdrawal of the grounds of rejection under 35 U.S.C. 112(b).  As the amendment has withdrawn the indefinite language, said grounds are no longer valid and have been withdrawn.
The Applicant’s fourth argument (page 12, line 18 to page 15, line 6 of the Remarks) states that the prior art does not disclose the amended limitations of claims 1-
The Applicant’s fifth argument (page 15, line 7 to page 16, line 5 of the Remarks) states that the remaining claims are allowable by virtue of their dependency on one of claims 1-2.  This argument is persuasive and the remaining grounds of rejection have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-2, 4, 7-8, 10, and 21-26 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an internal permanent magnet motor comprising: 
a rotor configured to be formed by stacking a plurality of steel plates having a same shape, wherein the rotor comprises: 

wherein the front and back side of the steel plates forming the lower stage element are reversed with respect to the steel plates of the upper stage element, 
wherein each of the steel plates of the upper stage element and the lower stage element comprises an even number 2n of fastening holes arranged around a center of the steel plates, 
wherein each fastening hole has a respective reference position, wherein each reference position has a same distance to the center of the steel plate and is positioned where a respective fastening hole would have been positioned if all 2n fastening holes would have been arranged at regular intervals along a circumferential direction, 
wherein half of the fastening holes is formed at a first interval, wherein a center of each of said fastening holes coincides with its respective reference position, 
wherein the remaining half of the fastening holes are arranged at a second interval such that the center of each of said fastening holes is positioned away in circumferential direction from its respective reference position by a skew angle in a same direction, and 
wherein the lower stage element is rotated until all of the fastening holes of the upper stage element are aligned with all of the fastening holes of the lower stage element and the skew angle is formed between the upper stage element and the lower stage element.
Regarding claim 2, and all claims dependent thereon, the prior art does not disclose, inter alia, an internal permanent magnet motor comprising: 

an upper stage element stacked by aligning front and back sides of the plurality of steel plates, and 
a lower stage element formed by aligning front and back sides of the plurality of steel plates, 
wherein the front and back side of the steel plates forming the lower stage element are reversed with respect to the steel plates of the upper stage element, 
wherein each of the steel plates of the upper stage element and the lower stage element comprises a number n of fastening holes arranged around a center of the steel plates, 
wherein each fastening hole has a respective reference position, wherein each reference position has a same distance to the center of the steel plate and is positioned where a respective fastening hole would have been positioned if all n fastening holes would have been arranged at regular intervals along a circumferential direction, 
wherein a center of a first fastening hole coincides with its respective reference position, and a center of each of the remaining fastening holes are positioned at a position changed from their respective reference position in a same direction along the circumferential direction, 
wherein an angle between the first fastening hole and a fastening hole adjacent to it are arranged at an angle (360/n) - θs, and an angle between the rest of the fastening holes is equal, wherein only the interval between the first fastening hole and adjacent to it is shorter than the other intervals of the fastening holes adjacent to each other, and 
wherein the lower stage element is rotated until all of the fastening holes of the upper stage element are aligned with all of the fastening holes of the lower stage element and a skew angle is formed between the upper stage element and the lower stage element.
While the prior art discloses rotors formed of multiple stacks of laminated steel plates, reversed and skewed relative to one another, it does not disclose the exact arrangement of fastening holes recited in the above claims.  Therefore, claims 1-2, and all claims dependent thereon, are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Michael Andrews/
Primary Examiner, Art Unit 2834